Mr. Chief Justice Shepard
delivered the opinion of the Court:
The decisions below discuss each proposition fully, and it is only necessary to state our own conclusions briefly. We agree with the Commissioner that the resemblance of the two marks is so close that their, use by different persons would be likely to cause confusion and deceive purchasers. Passing by the question whether the opposer, as licensor of the use of the trademark, has a right to its use by its licensees that sustains a claim of damages that may accrue to it from its use by Barrett, we agree with the Commissioner that Barrett’s adoption of the mark as a trademark for his goods was for the purpose of deception. The evidence shows beyond question that he knew that the mark was a token that the goods upon which it is displayed are manufactured in Ireland. He was not engaged in business as an importer of Irish goods; nor was he engaged in manufacturing articles of wear from Irish-made goods. He had a small shop in which he sold articles of wearing apparel of his own make. To permit him to register the mark would enable him to deceive purchasers, and confer a prima facie right that would be of great advantage in preventing the sale by others of imported Irish goods bearing the mark. Moreover, by compliance with the terms of sec. 27 of the trademark act, he would be able to prevent the admission into the customhouses of the Hnited States of imported Irish goods bearing the mark of the Irish Industrial Development Association, signifying Irish manufacture.
■. Without regard to the rights of the opposer, the Commissioner was justified in refusing Barrett’s registration.- 'The decision is affirmed, and it is ordered that this decision be certified to the Commissioner of Patents. Affirmed.